Joseph F. Dolan Executive Director Department of Revenue 1375 Sherman Street Denver, Colorado  80261
Dear Mr. Dolan:
By letter of May 17, 1977, you offer the opinion that Senate Bill 284 nullifies my opinion of March 31, 1977 stating that the regular scheduling of daily hours of work in excess of eight is prohibited by Colorado law.
QUESTION PRESENTED AND CONCLUSION
Does Senate Bill 284 nullify a previous opinion stating that the regular scheduling of daily hours of work in excess of eight is prohibited?
     My conclusion is that variable scheduling of work hours within the prescribed workweek is permitted, subject to the other provisions of Senate Bill 284 and other applicable law.
ANALYSIS
Since Senate Bill 284 eliminates the definition of a standard eight-hour workday upon which my prior opinion was based, the new law does render that opinion inoperative with one exception. In my opinion, I noted that C.R.S. 1973, 8-13-104 through 106 prohibits the employment of certain classes of state employees (laborers, mechanics, and workingmen) in excess of eight hours a day on certain kinds of jobs (in all work undertaken in behalf of the state or any county, township, school district, municipality, or incorporated town). Senate Bill 284 does not purport to amend this statute, and its provisions are therefore still applicable.
SUMMARY
Inasmuch as Senate Bill 284 contains no definition of a standard workday, variable scheduling of hours of work within the prescribed workweek is permitted, subject only to the other provisions of Senate Bill 284 and other applicable law.
Very truly yours,
                              J.D. MacFARLANE Attorney General
HOURS OF WORK
C.R.S. 1973, 8-13-104
C.R.S. 1973, 8-13-105
C.R.S. 1973, 8-13-106
C.R.S. 1973, 24-30-202(18)
S.B. 284 (1977 Sess.)
REVENUE, DEPT. OF Administrative Div. ADMINISTRATION, DEPT. OF PERSONNEL, DEPT. OF
Since S.B. 284 (1977 Session) eliminates the former definition of a standard eight-hour workday contained in C.R.S. 1973, 24-30-202, the attorney general's opinion dated March 31, 1977 is inoperative with one exception. C.R.S. 1973, 8-13-104 through 106, which prohibit the employment of certain classes of state employees (laborers, mechanics, etc.) in excess of eight hours a day on certain kinds of jobs, was not amended by S.B. 284 and its provisions are therefore still applicable.